EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:

Listing of Claims:
Claim 11.	(Currently Amended) The computer program product of claim 1, further comprising storing any corresponding nucleotides in response to a determination that the user has at least one of the genetic risks and genetic disorders[;].
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As per claim 1, the closest prior art of record, Jolliff (United States Patent Application Publication No. 20090300525) discloses a cellular or wireless mobile device that includes a one or more sensors and a processor configured with software to receive data from the one or more sensors, calendar data and device settings, compare sensor, calendar, device settings data, and an authorization level of a requesting user to avatar selection criteria, and select an avatar based upon the comparison. By correlating sensor data, calendar data and device settings to a user's current status, the avatar selection criteria enables a processor to automatically select an avatar that reflects the user's current status. Others then can be informed of the user's current status by accessing the user's avatar. In addition, Rofougaran (United States Patent Application Publication No. 20080318673) discloses a gaming object that includes a sensor that generates biofeedback data in response to an action of a user. A transceiver is coupled to send an RF signal to a game device that indicates the biofeedback data. A game device executes a gaming application that is based the biofeedback data. In addition, Grupe (United States Patent Application Publication No. 20080286796) discloses an invention for generating a line of patterns for the genomic sequence, comparing the line of patterns for the genomic sequence to a plurality of genetic risks/disorders, and determining whether the user has the genetic risks/disorders.
The closest prior art of record fail to teach or suggest, in the context of the ordered combination of the claim, link multiple types of the biometric data 
Claims 2-13, 15-16 are dependent on claim 1 and are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799. The examiner can normally be reached 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685